                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR15-0253-JCC
10                             Plaintiff,                   ORDER
11          v.

12   CHRISTOPHER M. GATES,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulation regarding dismissal of
16   counts and sentence on remand (Dkt. No. 129). In December 2018, the Ninth Circuit held that
17   evidence supporting Defendant’s conviction of Count 2 (felon in possession of a firearm) and
18   Count 3 (possession of cocaine) of the indictment should have been suppressed. (Dkt. No. 127.)
19   The Government now moves to dismiss Counts 2 and 3 of the indictment. (Dkt. No. 129.)
20   Having thoroughly considered the parties’ stipulation and the relevant record, the Court hereby
21   GRANTS the Government’s motion to dismiss (Dkt. No. 129). Counts 2 and 3 of the indictment
22   are DISMISSED with prejudice.
23          //
24          //
25          //
26          //


     ORDER
     CR15-0253-JCC
     PAGE - 1
 1         DATED this 30th day of January 2019.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0253-JCC
     PAGE - 2
